*1293
CONFESSION OF ERROR

PER CURIAM.
Based on the state’s confession of error, we reverse defendant’s conviction and remand for a new trial. As the state correctly states, defendant’s cause challenge to the objectionable juror should have been granted. The juror expressed that he hoped he could be fair, but that he could not be sure. Uncertainty as to a venireperson’s impartiality must be resolved in favor of the party raising the challenge. James v. State, 731 So.2d 781, 782 (Fla. 3d DCA 1999); Montozzi v. State, 633 So.2d 563 (Fla. 4th DCA 1994); see Martinez v. State, 795 So.2d 279 (Fla. 3d DCA 2001). Defendant has demonstrated reversible error. See Trotter v. State, 576 So.2d 691, 693 (Fla.1990).
In view of defendant’s short sentence, we direct the trial court to conduct the new trial forthwith.
Reversed and remanded.